DETAILED ACTION


	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 10-14, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (CN 105116911A) [Google Translation].
Regarding claim 1, Wu discloses, a target region operation planning method, comprising: acquiring map image information of a target region to be operated; (See Wu p. 6 step S111, “unmanned plane risen to certain altitude and utilizes the photographing device that unmanned plane carries to take pictures to operating area. …  adjacent two parts have overlapping region, use image mosaic technology to splice the image of separately shooting again, thus obtain the image of complete operating area.”)
identifying, from the map image information, a plurality of sub-regions contained in the target region to be operated, wherein the plurality of sub-regions correspond to a plurality of objects to be operated; (See Wu p. 6 step S112, “Use the technology of Image Segmentation to be split by saplings all in image, the boundary pixel coordinate recording each sapling is qb1(x1, y1), qb1(x2, y2) ..., qb1(xn, yn), be q according to each boundary pixel coordinate.”)


Regarding claim 2, Wu discloses, the method as claimed in claim 1, wherein identifying, from the map image information, the plurality of sub-regions contained in the target region to be operated comprises: identifying a geometric center position of each sub-region and an outer contour of each sub-region in the plurality of sub-regions from the map image information. (See Wu p. 6 step S112, “Use the technology of Image Segmentation to be split by saplings all in image, the boundary pixel coordinate recording each sapling is qb1(x1, y1), qb1(x2, y2) ..., qb1(xn, yn), be q according to each boundary pixel coordinate by asking for the coordinate of center of gravity or 

Regarding claim 3, Wu discloses, the method as claimed in claim 2, wherein when the outer contour is a circle, the geometric center position is a center position of the circle; when the outer contour is a rectangle, the geometric center position is a center position of the rectangle; when the outer contour is an ellipse, the geometric center position is a center position of the ellipse; and when the outer contour is an irregular shape, the geometric center position is a centroid position of the irregular shape.  (See Wu Fig. 6 which shows the boundary of the sapling as being an ellipse or circle. As disclosed in Wu p. 6 step S112, the boundary points of a contour are qb1(x1, y1), qb1(x2, y2) ..., qb1(xn, yn), and the coordinate of center of gravity is z1(x1, y1).)

Regarding claim 4, Wu discloses, the method as claimed in claim 2, wherein planning, according to the plurality of sub-regions, the action path of the operation device in the target region to be operated comprises: 
generating, based on the geometric center position of each sub-region in the plurality of sub-regions, a transition path for traversing the plurality of objects to be operated in the target region to be operated; (See Wu p. 6 step S113, “Obtain the coordinate of the marginal point of each sapling and the coordinate of central point according to above-mentioned steps S111 to S113 after, namely carry out the planning of the line of flight by step 12, obtain the medicine scope to be painted of sapling simultaneously. In one embodiment, can the coordinate of unmanned plane takeoff 
planning operation paths of the plurality of objects to be operated based on the outer contour of each sub-region in the plurality of sub-regions; (See Wu p. 6 step S113, “And the coordinate closed curve that line is formed successively of the marginal point of sapling being to the edge shape of sapling, the size that this closed curve comprises is the size of sapling, and the medicine scope to be painted of sapling is then scope that this closed curve encloses.”)
and adding the operation paths to the transition path to generate the action path of the operation device in the target region to be operated.  (See Wu p. 7 steps: “S31, determine to carry out spraying the working path of medicine to the entirety of sapling according to the medicine scope to be painted of sapling; S32, successively spray medicine is carried out to the top of sapling and other medicine positions to be painted according to working path.”)

Regarding claim 5, Wu discloses, the method as claimed in claim 4, wherein generating, based on the geometric center position of each sub-region in the plurality of sub-regions, the transition path for traversing the plurality of objects to be operated in the target region to be operated comprises: 
at a selection step, selecting a sub-region closest to a take-off position of the operation device from the plurality of sub-regions as an initial sub-region; (See Wu p. 6 step S113, “In one embodiment, can the coordinate of unmanned plane takeoff point be starting point.”)


Regarding claim 10, Wu discloses, a target region operation planning apparatus, comprising: a hardware processor coupled with a memory and configured to execute program components stored on the memory, wherein the program components comprise: (The processor and memory are considered to be inherent in the image processing apparatus.)
a first acquisition component, configured to acquire map image information of a target region to be operated; an identification component, configured to identify, from the map image information, a plurality of sub-regions contained in the target region to be operated, wherein the plurality of sub-regions correspond to a plurality of objects to be operated; and a planning component, configured to plan, according to the plurality of sub-regions, an action path of an operation device in the target region to be operated to control the operation device to traverse the plurality of sub-regions when operating 

Regarding claim 11, Wu discloses, the apparatus as claimed in claim 10, wherein the identification component is configured to identify a geometric center position of each sub-region and an outer contour of each sub-region in the plurality of sub-regions from the map image information.  (See the rejection of claim 2 as it is equally applicable for claim 11 as well.)

Regarding claim 12, Wu discloses, the apparatus as claimed in claim 11, wherein when the outer contour is a circle, the geometric center position is a center position of the circle; when the outer contour is a rectangle, the geometric center position is a center position of the rectangle; when the outer contour is an ellipse, the geometric center position is a center position of the ellipse; and when the outer contour is an irregular shape, the geometric center position is a centroid position of the irregular shape.  (See the rejection of claim 3 as it is equally applicable for claim 12 as well.)

Regarding claim 13, Wu discloses, the apparatus as claimed in claim 11, wherein the planning component comprises: a generation element, configured to generate, based on the geometric center position of each sub-region in the plurality of sub-regions, a transition path for traversing the plurality of objects to be operated in the target region to be operated; a planning element, configured to plan operation paths of the plurality of objects to be operated based on the outer contour of each sub-region in 

Regarding claim 14, Wu discloses, the apparatus as claimed in claim 13, wherein the generation element comprises: a selection sub-element, configured to select a sub-region closest to a take-off position of the operation device from the plurality of sub-regions as an initial sub-region; an establishment sub-element, configured to sequentially search, starting from a geometric center position of the initial sub-region, for geometric center positions of adjacent sub-regions closest to a current sub-region, and establish a transition path between the adjacent geometric center positions; and a determination sub-element, configured to determine whether there are sub-regions which are not yet connected, and when there are sub-regions which are not yet connected, return to the establishment sub-element until the transition path for traversing the plurality of objects to be operated is generated.  (See the rejection of claim 5 as it is equally applicable for claim 14 as well.)

Regarding claim 19, Wu discloses, a non-transitory storage medium, comprising a stored program, wherein when the program is run, (The storage medium and stored program are considered to be inherent in this image processing application.) 
a device where the storage medium is located is controlled to perform the following steps: acquiring map image information of a target region to be 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 7, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (CN 105116911A) [Google Translation] in view of Li et al. (CN 107329489A) [Google Translation].
Regarding claim 6, Wu discloses, the method as claimed in claim 4, but he fails to disclose the following limitations,
However Li discloses, wherein planning operation paths of the plurality of objects to be operated based on the outer contour of each sub-region in the plurality of sub-regions comprises: 
at a determination step, determining, according to an outer contour of a current sub-region selected from the plurality of sub-regions, an actual area of the current sub-region; (See Li p. 3 last paragraph, “Step one, gather plant data, including plant sum with And coordinate, height and the diameter of every plant.”)
at a first determination step, adopting, when the actual area is less than a preset area, a fixed-point rotation operation path, (See Li p. 3 last paragraph, “Wherein, when unmanned plane flies to the coordinate of plant, prior to the plant just on Side is 
and adopting, when the actual area is greater than or equal to the preset area, at least one of a spiral operation path and a round-trip operation path; (See Li p. 3 , 9. “If the diameter of the plant is more than the sprinkling diameter of unmanned plane, unmanned plane is in the case of not change of flight height with spiral Flight path is flown sprinkling from inside to outside to the tree crown of the plant.”)
and at a second determination step, determining whether the plurality of sub-regions are all planned, and when not all the plurality of sub-regions are planned, returning to the determination step to plan an operation path for an object to be operated in a next sub-region adjacent to the current sub-region, until operation paths of the plurality of objects to be operated are all planned. (See Li p. 3 last paragraph, “After unmanned plane completes the sprinkling of the plant, according to The setting of flight line flies to the coordinate of next plant, bears repeat that the spray pattern of above-mentioned plant, goes round and begins again, until Whole plant are sprayed.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the fixed point operation or spiral operation depending on diameter/area of the tree as suggested by Li to Wu’s flight path for spraying trees using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to efficiently spray trees over their areas without waste.

Regarding claim 7, Wu and Li disclose, the method as claimed in claim 6, wherein the first determination step comprises: determining the preset area according to an operation width of the operation device, when a maximum diameter of the current sub-region is less than the operation width, adopting the fixed-point rotation operation path, and when the maximum diameter of the current sub-region is greater than or equal to the operation width, adopting at least one of the spiral operation path and the round-trip operation path.  (See the rejection of claim 6 as it is equally applicable for claim 7 as well.)

Regarding claim 15, Wu and Li disclose, the apparatus as claimed in claim 13, wherein the planning element comprises: a determination sub-element, configured to determine, according to an outer contour of a current sub-region selected from the plurality of sub-regions, an actual area of the current sub-region; a first determination sub-element, configured to adopt, when the actual area is less than a preset area, a fixed-point rotation operation path, and adopt, when the actual area is greater than or equal to the preset area, at least one of a spiral operation path and a round-trip operation path; and a second determination sub-element, configured to determine whether the plurality of sub-regions are all planned, and when not all the plurality of sub-regions are planned, return to the determination sub-element to plan an operation path for an object to be operated in a next sub-region adjacent to the current sub-region, until operation paths of the plurality of objects to be operated are all planned.  (See the rejection of claim 6 as it is equally applicable for claim 15 as well.)

Regarding claim 16, Wu and Li disclose, the apparatus as claimed in claim 15, wherein the first determination sub-element is configured to determine the preset area according to an operation width of the operation device, when a maximum diameter of the current sub-region is less than the operation width, adopt the fixed-point rotation operation path, and when the maximum diameter of the current sub-region is greater than or equal to the operation width, adopt at least one of the spiral operation path and the round-trip operation path. (See the rejection of claim 7 as it is equally applicable for claim 16 as well.)

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (CN 105116911A) [Google Translation] in view of Gao et al. (US Pub. No. 2018/0047193 A1)
Regarding claim 8, Wu discloses, the method as claimed in claim 1, but he fails to disclose the following limitations.
However Gao discloses, wherein when an overlapping area of at least two adjacent sub-regions is greater than or equal to a preset threshold, or when an overlapping area of at least two adjacent sub-regions is greater than or equal to a preset proportion, the at least two adjacent sub-regions are determined as one sub-region. (See Gao ¶106-107, “In one example merge process, the process may evaluate an overlap ratio to determine whether two bounding boxes should be merged.  The overlap ratio can be defined as the total area occupied by both bounding boxes, less the intersecting region 508, versus the area occupied by the merged bounding box 510. … 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the merging of two regions that overlap as suggested by Gao to Wu’s detected tree regions using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to accurately detect regions that are overlapping.

Regarding claim 17, Wu and Gao disclose, the apparatus as claimed in claim 10, wherein when an overlapping area of at least two adjacent sub-regions is greater than or equal to a preset threshold, or when an overlapping area of at least two adjacent sub-regions is greater than or equal to a preset proportion, the at least two adjacent sub-regions are determined as one sub-region.  (See the rejection of claim 8 as it is equally applicable for claim 17 as well.)

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (CN 105116911A) [Google Translation] in view of Xiao et al.  (CN 106873631A) [Google Translation].
Regarding claim 9, Wu discloses, the method as claimed in claim 1, but he fails to disclose the following limitations.
However Xiao discloses, wherein before controlling the operation device to traverse the plurality of sub-regions when operating along the action path, the method further comprises: acquiring a first height, a second height, a third height, and a fourth 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the using multiple different height to determine flying height as suggested by Xiao to Wu’s flying height using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to accurately and efficiently spray each tree at the correct height.

Regarding claim 18, Wu and Xiao disclose, the apparatus as claimed in claim 10, further comprising: a second acquisition component, configured to acquire a first height, a second height, a third height, and a fourth height, wherein the first height is a surveyed altitude of each object to be operated, the second height is a take-off point 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID PERLMAN/Primary Examiner, Art Unit 2662